Case 2:18-cv-05528-ERK-PK Document 45 Filed 05/30/20 Page 1 of 7 PageID #: 601



UNITED STATES DISTRICT COURT                                  NOT FOR PUBLICATION
EASTERN DISTRICT OF NEW YORK

DAVID SOLOMON,

                              Plaintiff,
                                                             MEMORANDUM & ORDER
               – against –

AMAZON.COM, INC., et al.                                        18-CV-5528 (ERK) (PK)

                              Defendants.



KORMAN, J.:

       On November 9, 2017, defendant Whole Foods Market, Inc. served plaintiff David

Solomon with a “trespass notice” banning him from all Whole Foods stores nationwide. Am.

Compl. ¶ 8, ECF No. 28. Over the following three weeks, Solomon repeatedly contacted Whole

Foods’s Global Litigation Counsel, defendant Jay Warren, seeking an explanation of the precise

conduct that led to the ban. Id. at ¶¶ 8–9. On or about December 1, 2017, Warren explained that

the Whole Foods in Jericho, New York, had received multiple complaints from female customers

regarding Solomon. Id. at ¶ 12. One woman complained that Solomon had made a graphic sexual

comment toward her, while two others complained that Solomon had stalked them on Whole

Foods’ premises. Id. Solomon denied making the comments or claimed that they “reflected entirely

innocent conduct.” Id. at ¶ 11. Warren noted that if Solomon could establish that these complaints

were unfounded, he would be permitted to patronize Whole Foods again. Id. at ¶ 14.

       On December 1, 2017, Solomon notified Warren by email that he was considering litigation

and, three days later, asked Warren to “preserv[e] . . . in-store videos purported to capture images

of [Solomon] in the Jericho store interacting with any of the women who had alleged[ly]

complained against him.” Id. at ¶¶ 15-16. Warren initially replied “that he did not know the dates

of every complaint, and that he therefore could not ‘pull the video,’” and “that the Jericho Whole

                                                 1
Case 2:18-cv-05528-ERK-PK Document 45 Filed 05/30/20 Page 2 of 7 PageID #: 602



Foods store did not produce audio recordings of what took place in its store.’” Id. at ¶ 17.

Nevertheless, on January 26, 2018, Warren sent a follow-up email “acknowledging that he had

searched for videos . . . but that since the store preserved tapes for only 40 days, the tape had since

been destroyed.” Id. at ¶ 21.

        The instant suit was filed on October 2, 2018, alleging defamation and spoliation. On June

24, 2019, I sua sponte dismissed Solomon’s suit for failure to plead the required jurisdictional

amount in controversy. Solomon v. Amazon.com, Inc., 2019 WL 2601794, at *1 (E.D.N.Y. June

24, 2019). I also observed that “many of Solomon’s claims are patently frivolous and his attorney

failed to do the bare minimum of research required to reveal that they were legally unsupported.”

Id. at *3.

        On August 8, 2019, Solomon’s counsel filed an Amended Complaint alleging unlawful

discrimination under New York Executive Law, Article 15, Human Rights Law (“NYSHRL”);

defamation; and spoliation. ECF No. 28. On August 13, Solomon proffered a pro se sworn

statement alleging that the causes of actions and facts alleged by his attorney in the Amended

Complaint are “wrong” and “are not what was agreed” in their letter of engagement. ECF No. 31

at 2. Solomon’s counsel thereafter moved for permission to file a second amended complaint.

Defendants Amazon.com, Inc., Whole Foods, and Warren move to dismiss the Amended

Complaint with prejudice.

                                           DISCUSSION

        I.     Motion to Dismiss

               a. NYSHRL Claim

        Solomon’s claim under the NYSHRL is foreclosed by the election of remedies doctrine.

The NYSHRL provides that a person complaining of discrimination has a cause of action “in any

court of appropriate jurisdiction for damages . . . and such other remedies as may be appropriate, .


                                                  2
Case 2:18-cv-05528-ERK-PK Document 45 Filed 05/30/20 Page 3 of 7 PageID #: 603



. . unless such person had filed a complaint” with, inter alia, “any local commission on human

rights.” N.Y. Exec. L. § 297(9) (emphasis added). This election of remedies provision applies to a

NYSHRL claim sought to be pursued in federal court. Borum v. Vill. of Hempstead, 590 F. Supp.

2d 376, 382–83 (E.D.N.Y. 2008) (citing Whidbee v. Garzarelli Food Specialties, Inc., 223 F.3d

62, 75 (2d Cir. 2000)). Where a plaintiff has previously filed a claim with the New York State

Division of Human Rights, this court lacks subject matter jurisdiction over NYSHRL claims

arising out of the same incident and so must dismiss the complaint. See Desardouin v. City of

Rochester, 708 F.3d 102, 106 (2d Cir. 2013); Moodie v. Federal Reserve Bank, 58 F.3d 879, 882

(2d Cir. 1995).

       In August 2018, Solomon filed an administrative complaint with the New York State

Division of Human Rights alleging the same NYSHRL claim he now alleges here. See Am. Compl.

¶ 24. Indeed, contrary to the allegation in the Amended Complaint that “[a]t the time of this filing

[August 8, 2019], the plaintiff has still not received a response of any kind” to his administrative

complaint,” id., the New York State Division of Human Rights conducted an investigation and

dismissed Solomon’s complaint on the merits on February 25, 2019. Decl. of Carmen A. Nicolauo,

Ex. D – NYS Division of Human Rights Determination & Order, ECF No. 37; see Glob. Network

Commc’ns, Inc. v. City of New York, 458 F.3d 150, 157 (2d Cir. 2006) (“A court may take judicial

notice of a document filed in another court not for the truth of the matters asserted in the other

litigation, but rather to establish the fact of such litigation and related filings.”). Because Solomon

has elected to pursue his NYSHRL claim through administrative proceedings before the Division

of Human Rights, this court lacks subject matter jurisdiction over Solomon’s NYSHRL claim. See,

e.g., McDonald v. City of New York, 786 F. Supp. 2d 588, 616 (E.D.N.Y. 2011).

       Solomon’s argument that the agency’s conduct and procedures were “grossly unfair” and

“reflective of a kangaroo court” does not alter this conclusion. Pl.’s Mem. 12–16, ECF No. 37-3.


                                                  3
Case 2:18-cv-05528-ERK-PK Document 45 Filed 05/30/20 Page 4 of 7 PageID #: 604



If Solomon was unsatisfied with the Division’s process or determination, his remedy lay only in

an appeal to the New York State Supreme Court. See N.Y. Exec. Law §298. But Solomon “failed

to appeal the adverse ruling” of the Division, and “instead attempt[s] to relitigate [his] claims in

the United States District Court, in contravention of the statutory and code schemes detailed

above.” York v. Assoc. of Bar. Of City of New York, 286 F.3d 122, 127 (2d Cir. 2002); see, e.g.,

Garcia v. Yonkers Bd. Of Educ., 188 F. Supp. 3d 353, 365 (S.D.N.Y. 2016); Springer v. City of

New York, 2006 WL 526028, at *9 (E.D.N.Y. Mar. 3, 2006).

       Solomon’s NYSHRL claim is dismissed pursuant to Fed. R. Civ. P. 12(b)(1).

               b. Defamation

       In my June 24, 2019 order, I dismissed Solomon’s defamation claims against defendants

Amazon, Whole Foods, and Warren, noting that Solomon conceded “that his only defamation

claims are as to Jane Doe.” Solomon, 2019 WL 2601794, at *2. Though Solomon now reasserts

his defamation claims against these defendants, Am. Compl. ¶ 1, he alleges no new facts and offers

no argument in support of those claims. Accordingly, those claims are dismissed.

       As to the defamation claim against Jane Doe, though no party had submitted a brief on her

behalf, I sua sponte held this claim was barred under the applicable statute of limitations in my

June 24, 2019 order. Solomon, 2019 WL 2601794, at *2. Solomon failed to name an individual

defendant in place of “Jane Doe” within one year of when he first learned of the alleged statements.

Id. (citing N.Y. C.P.L.R. § 215(3); Hogan v. Fischer, 738 F.3d 509. 518 (2d Cir. 2013)). I noted

that “Solomon had access to tools to identify Jane Doe but never used them.” Id.

       Solomon has not cured this defect in his Amended Complaint. Though Solomon now

alleges that he filed an administrative complaint with the Division of Human Rights before the

limitations period expired “in an effort to learn the name of Jane Doe,” he does not allege that the

Division ever directed the defendants to disclose the identity of Jane Doe. Am. Compl. ¶ 24; see


                                                 4
Case 2:18-cv-05528-ERK-PK Document 45 Filed 05/30/20 Page 5 of 7 PageID #: 605



NYSDHR Decision 2. Solomon “had an ample opportunity to make full use of the discovery

devices set forth in the Federal Rules of Civil Procedure as well as any other alternative means in

order to ferret out Jane Doe[]’s identity,” but nevertheless failed to do so. D.C. ex rel. Conley v.

Copiague Union Free Sch. Dist., 2018 WL 2604823. At *3 (E.D.N.Y. June 4, 2018).

                 c. Spoliation

       I dismissed Solomon’s spoliation claim in my June 24, 2019 order. Solomon “does not

dispute the cause of action for spoliation has been resolved already,” and explains in his briefing

that the inclusion of this claim in the Amended Complaint was the result of a “drafting mistake.”

Pl.’s Mem. 18.

       II.       Motion for Permission to File Second Amended Complaint

       Though Solomon’s Amended Complaint fails to cure the defects of his initial complaint,

and despite my denial of leave to amend to add claims, see Solomon, 2019 WL 2601794, at *4,

Solomon now moves for permission to file a second amended complaint alleging (1) violation of

the NYSHLR, (2) defamation against Jane Doe, (3) discrimination on the basis of religion in

violation of Title II of the Civil Rights Act of 1964, (4) breach of duty to a business invitee to

avoid foreseeable harm due to the failure to preserve in-store video evidence, and (5) criminal

intimidation of Solomon to prevent him from turning to the courts for relief. Pl.’s Proposed Second

Am. Compl. ¶ 1, ECF No. 37-1.

       Although “[t]he court should freely give leave [to amend] when justice so requires,” Fed.

R. Civ. P. 15(a)(2), Solomon’s motion to file a second amended complaint fails “on the ground of

futility.” Leonelli v. Pennwalt Corp., 887 F.2d 1195, 1198 (2d Cir. 1989); see also Tocker v. Philip

Morris Cos., 470 F.3d 481, 491 (2d Cir. 2006). None of his proposed claims would survive a

motion to dismiss. IBEW Local Union No. 58 Pension Tr. Fund & Annuity Fund v. Royal Bank of




                                                 5
Case 2:18-cv-05528-ERK-PK Document 45 Filed 05/30/20 Page 6 of 7 PageID #: 606



Scotland Grp., PLC, 783 F.3d 383, 389 (2d Cir. 2015) (“[T]he standard for denying leave to amend

based on futility is the same as the standard for granting a motion to dismiss.”).

       The NYSHLR and defamation claims fail for the reasons stated above. Solomon’s counsel

also concedes in his briefing that Solomon cannot plead a cause of action for intimidation. Pl.’s

Mem. 11. Solomon’s Title II claim fails because his allegation that defendants discriminated

against him because of his religion is entirely conclusory. Solomon alleges only that “[u]pon the

death of [his] mother, and in keeping with Jewish tradition, [he] neither shaved nor cut his hair as

acts of mourning” and thus “appeared unkempt.” Proposed Second Am. Compl. ¶ 13. He alleges

no other facts to support an inference that the defendants even knew about his religious beliefs, let

alone that they intentionally discriminated against him based on his religion. See, e.g., Gant v.

Wallingford Bd. of Educ., 69 F.3d 669, 673 (2d Cir. 1995).

       Solomon also seeks to add a claim that defendants committed a “grossly negligent and

reckless breach of the duty to business invitees to avoid foreseeable harm due to the named

defendants’ failure to preserve their in-store video evidence,” review the video, “take fair and equal

investigative actions,” and “to otherwise treat the plaintiff with the same dignity and respect with

which it treated his anonymous accuser” before issuing Solomon a trespass letter. Proposed Second

Am. Compl. ¶ 1. Simply put, no such legal duty exists. Solomon cites no authority to support his

argument that “reasonable care under the circumstances” required the defendants to take such

actions. Basso v. Miller, 40 N.Y.2d 233, 241 (1976).

       Solomon’s motion for permission to file a second amended complaint is denied.



                                          CONCLUSION

       The Amended Complaint is dismissed with prejudice. Solomon’s motion for permission to

file a second amended complaint is denied.


                                                  6
Case 2:18-cv-05528-ERK-PK Document 45 Filed 05/30/20 Page 7 of 7 PageID #: 607



                                               SO ORDERED.

Brooklyn, New York                             Edward R. Korman
May 30, 2020                                   Edward R. Korman
                                               United States District Judge




                                      7
